Citation Nr: 0214593	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1943 to September 
1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran was scheduled for a hearing before a member of 
the Board at the regional office (RO) in February 2002, and 
there is no indication in the record as to whether that 
hearing went forward as scheduled.  However, in view of the 
Board's determination that service connection for melanoma is 
warranted, the Board finds that any delay in this case to 
confirm whether the hearing took place and/or to obtain a 
copy of the transcript of the hearing is unnecessary as there 
can be no prejudice to the veteran by proceeding with a 
decision on the merits.


FINDING OF FACT

The veteran's melanoma has been related by competent medical 
evidence to service.


CONCLUSION OF LAW

The veteran's melanoma is causally related to service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran was clearly aware of the need to submit a 
medical nexus opinion in support of his claim for service 
connection for melanoma and did so at the time he submitted 
his original claim in July 2000.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, the Board's decision to 
grant service connection for melanoma negates any possible 
prejudice the veteran may have sustained by any asserted 
violation of the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service medical records for the period of 1943 to 1964 do not 
reflect complaints or treatment of any disorder of the skin, 
including melanoma.  However, the veteran's DD Form 214 does 
reflect the veteran's participation as a U.S. Naval officer 
in the Asiatic-Pacific Campaign during World War II, and 
service medical records indicate that the veteran was 
stationed in Guantanamo Bay, Cuba in 1956 and 1957.

VA outpatient records from March 1992 and October 1998 
reflect efforts on the part of the veteran to be evaluated 
for his melanoma by the Department of Veterans Affairs (VA).  
The provisional diagnosis in October 1998 was history of 
melanoma and actinic keratosis.

In a medical statement prepared by Dr. P. and submitted to 
the regional office (RO) in July 2000, Dr. P. indicated that 
the veteran had been followed by the physicians at his 
military medical facility for melanoma since 1989, noting 
that the veteran's melanoma was initially diagnosed in March 
1981.  Dr. P. further noted that the veteran was on active 
duty with the U.S. Navy between June 1943 and September 1964, 
and that during that time frame, the veteran experienced 
prolonged tropical sun exposure (approximately 2 1/2 years) 
in the South Pacific during a military tour of duty in World 
War II and similar exposure during an assignment in 
Guantanamo Bay, Cuba, in the 1950's.  Dr. P opined that it 
was likely that this sun exposure contributed to his 
diagnosis of melanoma.

Thus, the evidence of record reflects that the veteran was in 
fact stationed during service at the time and locations 
identified by Dr. P. as associated with prolonged tropical 
sun exposure, and that Dr. P. has linked this specific sun 
exposure to the veteran's subsequent diagnosis of melanoma.  
In addition, while there is no current evidence of skin 
melanoma, the Board finds that the statement of Dr. P. 
reflects that the veteran continues to carry a diagnosis of 
melanoma.

Moreover, Dr. P.'s July 2000 medical opinion linking the 
veteran's melanoma to his exposure to sun in the South 
Pacific and Guantanamo Bay during active service is not 
contradicted by another medical opinion.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that the veteran's melanoma has been related by 
competent medical evidence to service and that service 
connection for such disability is warranted.


ORDER

Service connection for melanoma is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

